Third District Court of Appeal
                                State of Florida

                             Opinion filed July 22, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D14-1298
                         Lower Tribunal No. 12-28532 B
                              ________________


                                  Justin Hulse,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Bronwyn C.
Miller, Judge.

     Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Jonathan Tanoos, Assistant
Attorney General, for appellee.

Before WELLS, LAGOA, and SALTER, JJ.

      LAGOA, J.

      Justin Hulse (“Hulse”) appeals the trial court’s revocation of his community

control and sentence.
      We affirm without discussion the revocation and sentence as the State

proved by a preponderance of the evidence each violation relied on by the trial

court to revoke Hulse’s community control. However, we remand the case to the

trial court for entry of a written order to conform to the trial court’s oral

pronouncement. See Owens v. State, 141 So. 3d 259 (Fla. 3d DCA 2014); Brown

v. State, 127 So. 3d 831 (Fla. 3d DCA 2013); see also Thompson v. State, 965 So.
2d 1250, 1251 (Fla. 1st DCA 2007) (“When a conflict exists between an oral

revocation pronouncement and the written order revoking probation, the oral

pronouncement will control.”).

      Order and sentence affirmed; remanded with directions.




                                       2